Citation Nr: 0107203	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran had verified active duty for training from August 
1958 to February 1959, and active duty from November 1961 to 
June 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran subsequently perfected an appeal of that 
decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits, and also to obtain a medical examination 
or opinion where appropriate.  Here, the veteran seeks 
entitlement to service connection for a low back disability.  
A review of the veteran's service medical records shows that 
in November 1961 the veteran complained of a backache.  Also 
in November 1961 the veteran stated in a report of medical 
history that his back gave him trouble during and after 
participating in any extreme physical exercise.  In this same 
report it was also noted that the veteran had back trouble 
and fell in 1959 in Ft. Jackson, South Carolina, but was 
asymptomatic.

Other medical evidence of record before the Board consists of 
treatment notes for the veteran from the VA Medical Center 
(VAMC) in Tuscaloosa, Alabama, from September 1998, in which 
the veteran complained of pain in his lower back which 
radiated to his left hip and leg.  It was noted that the 
veteran had undergone surgery on his lower back three years 
prior to this date, and had a history of injury to his back 
in 1960.  Reportedly, an x-ray of the veteran's spine in 
October 1998 showed degenerative joint disease lumbar spine.  
Further treatment notes from the VAMC in Tuscaloosa from 
February 2000 show the veteran appearing for a follow-up on 
his history of chronic low back pain.

Upon review of the evidence in the record, the Board notes 
that there has been no recent VA medical examination of the 
veteran's low back and no medical opinion of record 
addressing whether the veteran's claimed current low back 
disability is related to any back problems the veteran may 
have experienced while in service.  Additionally, the Board 
notes that the veteran makes reference to x-rays and other 
medical information which he asserts is not in the record 
before the Board but that he believes the Board may obtain 
from the VAMC in Tuscaloosa. 

Further, on a VA examination in October 1995, the veteran 
stated that he had undergone surgery in February 1995 for a 
herniated lumbar disc in Northport City Hospital.  The 
surgery had been performed by a Dr. Bassett.  In November 
1998, the veteran provided an authorization of release of 
records for DCH Medical Center, noting that Northport had 
been bought by DCH.  However, VA's December 1998 request for 
records from DCH met with no response.  After obtaining an 
updated authorization, one follow-up request should be made, 
with more information provided in the request.  Additionally, 
records should be requested from Dr. Bassett.  If these 
requests are unsuccessful, the veteran should be informed of 
the identity of the records VA was unable to obtain, the 
efforts VA made to obtain those records, and any further 
action that VA will take with respect to the claim including 
processing the claim based on the evidence of record.   See 
VBA Fast Letter 00-87 (November 17, 2000).  In addition, he 
should be informed that he may obtain the records on his own, 
and submit them for consideration.  

In view of the new law, the veteran must also be asked to 
provide specific information regarding his post-service 
treatment for a back disorder, and the RO must make all 
reasonable efforts to obtain any records so identified.

Because of this, the Board finds it appropriate to remand the 
veteran's case to the RO so that evidence of the veteran's 
claim may be more fully developed prior to the Board's 
further consideration of this claim.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the VA Medical 
Center in Tuscaloosa, Alabama, and seek 
all medical treatment records compiled in 
conjunction with treatment accorded the 
veteran for low back complaints from June 
1962 to the present.

2.  After securing an updated 
authorization, the RO should make all 
reasonable attempts to obtain records of 
the veteran's low back surgery in 
Northport City Hospital in or about 
February 1995 from the DCH Medical Center.  
This request should inform DCH of the 
date, hospital, and type of surgery 
performed.  The results of the requests, 
whether successful or unsuccessful, must 
be documented in the claims file, and the 
appellant should also be informed that he 
may also obtain and submit any such 
records himself. 

3.  The veteran should be asked to submit 
the names and addresses of all treatment 
providers, including physicians, hospitals 
and medical centers, who have provided 
treatment for back complaints from June 
1962 to the present, to include the 
address or location of Dr. Bassett who 
performed the back surgery in February 
1995.  After securing appropriate 
authorizations, the RO should make all 
reasonable attempts to obtain all records 
identified by the veteran.  The results of 
the requests, whether successful or 
unsuccessful, must be documented in the 
claims file, and the appellant should also 
be informed that he may also obtain and 
submit any such records himself.   



4.  The RO should accord the veteran an 
examination of his low back disability.  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of any current 
low back disability and an opinion as to 
whether any current low back disability 
is etiologically related to the veteran's 
active service and/or the result of 
trauma or treatment therein. All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




